Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 05, 2021 in response to the Office Action of May 05, 2021 is acknowledged and has been entered. Claims 1, 9 and 12 have been amended. Claims 2, 5-8, 11, 13 and 16-20 have been canceled. Claims 1, 3-4, 9-10, 12 and 14-15 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05, 2021 has been entered.
 
Response to Amendment
The objection to claims 1 and 12 is now withdrawn in view of the claim amendment.



The rejections to claims 1, 3-4, 9-10, 12 and 14-15 under 35 U.S.C. 103 are maintained using the previously applied prior arts; however, the rejection now further addresses the newly amended feature in claims 1 and 12. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12: the terms “the first filter of a first scan” and “the second filter of a second scan” lack proper antecedent basis. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al., US 2017/0000440 A1, hereinafter Okerlund, in view of Sung et al., US 2016/0209336 A1, hereinafter Sung.

Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference of Okerlund were owned by, or subject to an obligation of assignment to, the same entity as General Electric Company not later than the effective filing date of the claimed invention (November 14, 2017). However, although reference Okerlund has been disqualified as prior art under 35 
Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Claim 1. Okerlund teaches a method, comprising: 
“acquiring a first dataset of a first region of interest of an imaging subject by transmitting a radiation beam to the imaging subject” ([0042]: Beginning at 202, image data of a first location of an ROI is acquired from the CT imaging system as a contrast material injected into the ROI passes through the first location 302; FIG.3: the first ROI 302) “via a first filter, wherein the first filter is determined based on an anatomy of the first region of interest” ([0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source; FIG.3: the first location 302 has an anatomy); and 
“acquiring a second dataset of a different, second region of interest of the imaging subject by transmitting the radiation beam to the imaging subject” ([0065]: at 208, image data of the second location 304 is acquired as the contrast material passes through the second location 304; FIG.3: the second ROI 304 that is different from the first section 302) “via a second filter, wherein the second filter is [0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source; FIG.3: the second location 304 has a different anatomy from the anatomy in the first location 302).

In regard to the first filter and the second filter, Okerlund teaches “a bowtie filter module” that is used to acquire image data from two different locations, i.e., the first region of interest 302 and the second region of interest 304 that carry different anatomy. Okerlund does not teach that (1) the bowtie filter module comprises two different filters, i.e., the first filter and the second filter, (2) the step of switching to the second filter after acquiring the first dataset via the first filter, and (3) switching from the first filter of a first scan to the second filter of a second scan is time sensitive.
However, in an analogous X-ray CT imaging field of endeavor, in regard to the above feature (1), Sung teaches
“a different, second filter” ([0118]: the filtering portion may include multiple region-of-interest filters having different X-ray attenuation). 
Sung further teaches that the filters are determined based on the anatomy of the regions of interest  in [0118]: the controller may determine a difference in X-ray dose incident onto the region of interest and background region based on image characteristics of the region of interest and background region…For this, the filtering portion may include multiple region-of-interests filters having different X-ray attenuation, and the control may control a dose of X-rays to be incident onto the background region by changing the region-of-interest filters – changing filters to adjust the X-ray dose incident based on the image characteristics of the ROI is considered that the filter is determined based on the anatomy of the section to be imaged.

In regard to the above feature (2), the timing of switching to a different filter is after the acquisition of the first data set, in addition fo the teaching in [0118] as recited above, Sung further teaches that X-ray data is acquired after the filter is set in [0150]: Referring to FIG.17, in operation 900, a filtering portion filters X-rays irradiated from an X-ray source to irradiate a lower dose of X-rays to a background region than that to a region of interest of a subset. In operation 910, an X-ray detector detects X-rays penetrating the subject, and generates frame images of the region of interest and background region.
Since the purpose of using different filters in Sung is to adjust the dose of X-ray incident onto the ROIs having different characteristics ([0118]), and the X-ray is detected upon passing the filter ([0150]) (i.e., “acquiring the first data set via a first filter” and “acquiring a second dataset vial the second filter” as claimed), it would be obvious to one of ordinary skill in the art that, the filter switching (i.e., “switching [from the first filter] to the second filter” as claimed) would occur after acquiring the first dataset using the first filter. 

In regard to the above feature (3), switching from the first filter of a first scan to the second filter of a second scan is time sensitive, for the switching to be time sensitive means that the switching is to be performed by a particular time or to be completed 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bowtie filter module of Okerlund employ such a feature of comprising two different filters, with the features of “the second filter is different from the first filter”, the step of “switching to a different filter after acquiring the first dataset”, and “switching from the first filter of a first scan to the second filter of a second scan is time sensitive” as taught in Sung for the advantage of adjusting the dose of the X-rays to account for factors including noise, motion and contrast to ensure that a dose of the X-rays irradiated to a background region of the subject is lower than a dose of the XS-rays irradiated to a region of interest of the subject, as suggested in Sung, [0016] and [0118].

Claim 4. Okerlund and Sung combined teaches all the limitation of claim 1, including the first and the second filters (Okerlund: [0026]: a bowtie filter module; and Sung: [0118]). 
Okerlund further teaches that
“the filter is a bowtie filter” ([0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source).

Claim 9. Okerlund and Sung combined teaches all the limitation of claim 1.
Okerlund further teaches that
“the first region of interest of the imaging subject and the second region of interest of the imaging subject are of different anatomies” ([0045]: the second location 304 is spaced apart from the first location 302; and FIGS.3 and 7: sections 302 and 304 have different anatomies: section 302 is a thorax section while section 304 is an abdomen section).  
	
Claim 10. Okerlund and Sung combined teaches all the limitation of claim 1, including the feature of switching the first filter to the second filter (Sung: [0118]). 
Okerlund does not teach that the switching includes operating one or more motors coupled to the first filter and the second filter to translate the first filter out of the radiation beam and translate the second filter into the radiation beam.
However, in an analogous X-ray CT imaging field of endeavor, Sung teaches that the filter switching includes
“operating one or more motors coupled to the first filter and the second filter to translate the first filter out of the radiation beam and translate the second filter into the radiation beam” ([0114]: Referring to FIG.13, the filtering portion 160 includes a region-of-interest filter 161. The filter driver 163 may include a motor to generate a moving force, and a mechanical structure, such as a gear to deliver the moving force to the region-of-interest filter 161. The region-of-interest filter 161 may be moved by the filter driver 163 in the three-dimensional (3D) space defined by x, y, and z-axes. It may be moved on the xy-plane or along the z-axis; and [0118]: the control may control a dose of X-rays to be incident onto the background region by changing the region-of-interest filters). 
To move the filters in the xy plane is considered a translation of the filters. To “change the filters” is considered to move one filter out of the beam and another filter into the beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter switching step of Okerlund employ such a feature of “operating one or more motors coupled to the first filter and the second filter to translate the first filter out of the radiation beam and translate the second filter into the radiation beam” as taught in Sung for the advantage of changing the filters for adjusting the dose of the X-rays to account for factors including noise, motion and contrast to ensure that a dose of the X-rays irradiated to a background region of the subject is lower than a dose of the XS-rays irradiated to a region of interest of the subject, as suggested in Sung, [0016] and [0118].

Claim 12. Okerlund teaches a method, comprising: 
“responsive to a contrast enhancement of an injected contrast agent within an imaging subject” (FIG.4; [0061]: the processing unit 118 may determine that the first contrast metric is reached when an associated Hounsfield unit (HU) value from the image data of the first location 302 is above a first predetermined threshold 418; and [0080]: the processing unit 118 determines that the first contrast metric and/or the second contrast metric is above the metric target threshold), 
“acquiring a first dataset of a first region of interest of the imaging subject” ([0042]: Beginning at 202, image data of a first location of an ROI is acquired from the CT imaging system as a contrast material injected into the ROI passes through the first location 302; FIG.3: 302 is the first section of the image subject as illustrated) - the image data of a first location is considered the “first dataset” as claimed, wherein 
“the first dataset is acquired by transmitting an X-ray beam to the first region of interest of the imaging subject via a first filter wherein the first filter is determined based on an anatomy of the first region of interest” ([0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source; and [0047]: the first location 302 is positioned to be a leading segment of the ROI 306 such that the contrast material pass through the first location 302 prior to and/or before the second location 304) – the first location has an anatomy; and
“acquiring a second dataset of a different, second region of interest of the imaging subject” ([0065]: at 208, image data of the second location 304 is acquired as the contrast material passes through the second location 304) by transmitting the X-ray beam to the second region of interest of the imaging subject via the second filter, wherein the second filter is determined based on the second region of interest” ([0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source; ([0045]: the second location 304 is spaced apart from the first location 302) – the image data of the second location is considered the “second dataset” as claimed. The second location 304 has a different anatomy from the anatomy in the first location 302.

In regard to the first filter and the second filter, Okerlund teaches “a bowtie filter module” that is used to acquire image data from two different locations, i.e., the first region of interest 302 and the second region of interest 304 that carry different anatomy. Okerlund does not teach that (1) the bowtie filter module comprises two different filters, i.e., the first filter and the second filter, (2) the step of switching to the second filter after acquiring the first dataset via the first filter, and (3) switching from the first filter of a first scan to the second filter of a second scan is time sensitive.
However, in an analogous X-ray CT imaging field of endeavor, in regard to the above feature (1), Sung teaches
“a different, second filter” ([0118]: the filtering portion may include multiple region-of-interest filters having different X-ray attenuation). 
Sung further teaches that the filters are determined based on the anatomy of the regions of interest  in [0118]: the controller may determine a difference in X-ray dose incident onto the region of interest and background region based on image characteristics of the region of interest and background region…For this, the filtering portion may include multiple region-of-interests filters having different X-ray attenuation, and the control may control a dose of X-rays to be incident onto the background region by changing the region-of-interest filters – changing filters to adjust the X-ray dose incident based on the image characteristics of the ROI is considered that the filter is determined based on the anatomy of the section to be imaged.

In regard to the above feature (2), the timing of switching to a different filter is after the acquisition of the first data set, in addition fo the teaching in [0118] as recited above, Sung further teaches that X-ray data is acquired after the filter is set in [0150]: Referring to FIG.17, in operation 900, a filtering portion filters X-rays irradiated from an X-ray source to irradiate a lower dose of X-rays to a background region than that to a region of interest of a subset. In operation 910, an X-ray detector detects X-rays penetrating the subject, and generates frame images of the region of interest and background region.
Since the purpose of using different filters in Sung is to adjust the dose of X-ray incident onto the ROIs having different characteristics ([0118]), and the X-ray is detected upon passing the filter ([0150]) (i.e., “acquiring the first data set via a first filter” and “acquiring a second dataset vial the second filter” as claimed), it would be obvious to one of ordinary skill in the art that, the filter switching (i.e., “switching [from the first filter] to the second filter” as claimed) would occur after acquiring the first dataset using the first filter. 

In regard to the above feature (3), switching from the first filter of a first scan to the second filter of a second scan is time sensitive, for the switching to be time sensitive means that the switching is to be performed by a particular time or to be completed within a particular time period. Since Sung, as aforementioned, teaches that the filter 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bowtie filter module of Okerlund employ such a feature of comprising two different filters, with the features of “the second filter is different from the first filter”, the step of “switching to a different filter after acquiring the first dataset”, and “switching from the first filter of a first scan to the second filter of a second scan is time sensitive” as taught in Sung for the advantage of adjusting the dose of the X-rays to account for factors including noise, motion and contrast to ensure that a dose of the X-rays irradiated to a background region of the subject is lower than a dose of the XS-rays irradiated to a region of interest of the subject, as suggested in Sung, [0016] and [0118].

Claim 15. Okerlund and Sung combined teaches all the limitation of claim 1, including the first and the second filters (Okerlund: [0026]: a bowtie filter module; and Sung: [0118]). 
Okerlund further teaches that
“the filter is a bowtie filter” ([0026]: the CT imaging system includes…a source collimator and a bowtie filter module provided proximate the X-ray source).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okerlund in view of Sung, as applied to claim 1, further in view of Cooper, III et al., US 6,108,403 A1, hereinafter Cooper, III.

Claim 3. Okerlund and Sung combined teaches all the limitation of claim 1, including the first and the second filters (Okerlund: [0026]: a bowtie filter module; and Sung: [0118]). 
Neither Okerlund nor Sung teaches that the filters are non-deformable.  
However, in an analogous X-ray CT contrast imaging field of endeavor, Cooper, III teaches
“both the first filter and the second filter are non-deformable” (Col.2, ll.54-55: compensation filters are typically a rigid lead-plastic filter) – a rigid filter is a filter that is non-deformable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method of Okerlund and Sung combined employ such a feature of “both the first filter and the second filter are non-deformable” as taught in Cooper, III for the advantage of a non-deformable component as an alternative material for maintaining the system integrity in order to properly “reducing the effect of unattenuated x-ray reaching the x-ray detector”, as suggested in Cooper, III., Col.2, ll.51-52.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund in view of Sung, further in view of Hsieh et al., US 2016/0078619 A1, hereinafter Hsieh.

Claim 14. Okerlund and Sung combined teaches all the limitation of claim 12.
Neither Okerlund nor Sung teaches “determining a time point to start acquiring each of the first and second datasets based on the contrast enhancement of the injected contrast agent within the imaging subject”.
However, in an analogous X-ray CT contrast imaging field of endeavor, Hsieh teaches 
“determining a time point to start acquiring each of the first and second datasets based on the contrast enhancement of the injected contrast agent within the imaging subject” ([0051]: the determination module 124 may determine one or more times to trigger or implement an imaging scan based on an amplitude and/or a slope of a curve corresponding to intensities of sample projections acquired over a series of rotations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method of Okerlund and Sung combined employ such a feature of “determining a time point to start acquiring each of the first and second datasets based on the contrast enhancement of the injected contrast agent within the imaging subject” as taught in Hsieh for the advantage of “elimination of many or most of the scans of current or traditional perfusion protocols to simplify the perfusion exams and save a significant amount of X-ray radiation dose to a patient”; “dynamically adjust the sampling interval based on the phase of the contrast uptake”; and “to trigger one or more imaging scans at advantageous times to take advantage of the contrast enhancement”, as suggested in Hsieh, [0004] and [0088].

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon rejected base claims 1 and 12, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitation recited in claims 21 and 22 in regard to the feature of “switching from the first filter to the second filter takes less than two seconds”, in combination with other claim elements, is not taught or disclosed in the prior arts. 

Response to Arguments
Applicant’s arguments in regard to the rejections to claims 1, 3-4, 9-10, 12 and 14-15 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In view of the claim amendment, the rejections are maintained using the previously applied prior arts now further addressing the newly amended feature in claims 1 and 12 in regard to the feature that the filter switching is time sensitive.
The feature of the filter switching being time sensitive is interpreted such that the filters are switched within a particular time period, or that the filter switching has to be completed by a particular time point. Sung teaches that the filters are switched after the first scan for the use of the data acquisition from the second scan. Hence, the filter 
Note that for the filter switching to be time sensitive, it merely means that it has to be completed within a certain time period or by a certain time. Current claim language does not further define the duration of the time period. 
The newly added dependent claims 21 and 22 are allowable. The particular duration of the time period of 2 seconds for the filter switching is not taught or disclosed in any of the previously identified prior arts and pertinent arts. By incorporating this feature to their corresponding independent claims would be sufficient to overcome the art rejection to claims 1 and 12. 
Based on the above consideration, claims 1, 3-4, 9-10, 12 and 14-15 remain rejected. Claims 21-22 are objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793